Citation Nr: 0618448	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-20 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for a disability 
involving the cervical spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran was a cadet at the United States Air Force 
Academy from July 1982 to May 1987 and served on active duty 
from May 1987 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for hearing loss and granted service connection 
for spondylosis, cervical spine, evaluated as 10 percent 
disabling.  A January 2005 rating decision increased the 
veteran's cervical spine evaluation from 10 to 20 percent 
disabling under DC 5010-5237 and granted separate, 
additional, evaluations for neuropathy of the left upper 
extremity, evaluated as 20 percent disabling, and neuropathy 
of the right upper extremity, evaluated as 20 percent 
disabling.  A March 2005 rating decision granted the 
veteran's cervical spine disability a temporary 100 percent 
rating based on surgical or other treatment necessitating 
convalescence between January 7, 2005, and February 28, 2005.  
A 20 percent evaluation was assigned for his cervical spine 
disability effective March 1, 2005.  In May 2006 the veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge, who is rendering a determination in this case.  During 
the hearing the veteran withdrew his appeal regarding the 
issue of service connection for hearing loss.

In a statement dated in August 2005 the veteran stated that 
he was satisfied with the evaluation of his right upper 
extremity neuropathy, evaluated as 20 percent disabling, and 
his left upper extremity neuropathy, evaluated as 20 percent 
disabling.  It now appears that the veteran desires increased 
ratings for those disabilities.  See transcript of hearing 
done in May 2006.  It also appears that the veteran believes 
he is entitled to an earlier effective date for his cervical 
spine disability.  The Board does not have jurisdiction of 
these claims and they are therefore referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's disability of the cervical spine is productive 
of limitation of flexion to 30 degrees with pain, extension 
to 30 degrees with pain, right lateral flexion to 10 degrees, 
left lateral flexion to 10 degrees, right rotation to 40 
degrees with pain, and left rotation to 50 degrees with pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
disability of the cervical spine have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.159, 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5010-5290 (as in effect prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation for a Disability Involving the 
Cervical Spine

The veteran asserts that an increased evaluation is warranted 
for his cervical spine disability, which is currently 
evaluated as 20 percent disabling.

A June 2002 VA examination report showed that the veteran 
described cracking in the neck.  However, there was no muscle 
spasm, weakness, or tenderness.  There was no ankylosis.  The 
range of motion of the cervical spine was flexion to 60 
degrees with no pain, extension to 45 degrees, with pain at 
greater than 40 degrees, right lateral flexion to 35 degrees, 
with pain at greater than 35 degrees, left lateral flexion to 
35 degrees, with pain at greater than 35 degrees, right 
rotation to 75 degrees, with pain at greater than 70 degrees, 
and left rotation to 75 degrees, with pain at greater than 70 
degrees.  The examiner stated that, "the DeLuca issue for 
the cervical spine is pain and fatigue with pain being the 
primary issue."  X-rays showed mild spondylosis.  The 
examiner diagnosed the veteran's cervical spine condition as 
spondylosis, with subjective factors of pain in movement and 
difficulty sleeping.

A Radiographic report of the veteran's cervical spine from 
Dr. Holden dated in June 2002 showed that the veteran had 
calcification in the anterior longitudinal ligament at C4-5.  
Mild disc space narrowing and anterior osteophytosis was seen 
at C6-7.  Bilateral marginal osteophytes were seen at C6-7, 
on the right greater than on the left, without significant 
foraminal encroachment.  The examiner gave an impression of 
spondylosis of the cervical spine most pronounced at C6-7 as 
well as straightening of the normal cervical lordosis.

An August 2002 letter from Marc Meadows, a physical 
therapist, showed that on examination the veteran's range of 
motion in his neck was "rotation to 85 degrees 
bilaterally."  Passive "overpressure and extension" was 
without pain.  Cervical segmental mobility testing found 
hypomobility through C2-C4 on the right side, restricted in 
right rotation.  Cervical strength was good.  

A July 2003 report from Dr. Solomon showed that the veteran's 
range of motion in the cervical spine was flexion to 40 
degrees, extension to 40 degrees with pain, right lateral 
flexion to 30 degrees, left lateral flexion to 20 degrees, 
right rotation to 60 degrees with pain, and left rotation to 
60 degrees with pain.  On palpation the veteran exhibited 
"myospasm" with tenderness to the touch in the cervical and 
thoracic paravertebral muscles.  The examiner gave diagnoses 
of cervical degenerative disc disease and "vertebral 
segmental dysfunction of cervical spine causing numbness in 
the hands."

An April 2004 VA examination report showed that there was 
tenderness, radiating pain, and muscle spasm in the veteran's 
cervical spine.  He had a range of motion of flexion to 45 
degrees, extension to 45 degrees, right lateral flexion to 45 
degrees, left lateral flexion to 45 degrees, right rotation 
to 80 degrees, and left rotation to 80 degrees.  The examiner 
did not believe there were any "DeLuca" issues with pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis.  The examiner believed the veteran's 
neck had a normal range of motion and gave a final diagnosis 
of spondylosis of the cervical spine with cervical neuropathy 
in the left upper extremity.

An addendum from Dr. Solomon dated in July 2004 showed that 
he believed the veteran's condition had worsened and that he 
was having muscle spasms in the neck and back.  

A November 2004 report from Dr. Hope showed that the veteran 
had "marked" limitation of the range of motion of his 
cervical spine.  There was no cervical muscle spasm or 
tenderness.  The examiner noted that an MRI showed evidence 
of cord injury at C4-5 with canal stenosis at C4-5.  He gave 
impressions of cervical canal stenosis at C4-5, myelomalacia 
at this level, and cervical axial pain.

A January 2005 report from Dr. Hope showed that the veteran 
had surgery on his cervical spine in January 2005.  The pre 
and post-operative diagnosis was cervical disk disease, C4-5, 
with cervical myelopathy and stenosis.  Operations performed 
were an anterior cervical diskectomy and fusion at C4-5, a 
cervical arthrodesis with allograft bone, and an internal 
fixation with Zephir plate.

A Radiographic report from Dr. Grady dated in February 2005 
showed that the veteran had a history of a cervical 
diskectomy.  The examination found an anterior fusion plate 
extending from C4 to C5 with bone graft material in the 
intervertebral disc space.  There was at least one screw at 
each of the adjacent vertebral body levels.  A small 
posterior bony ridge was seen from C4-5 through C6-7.  Mild 
and moderate disc space narrowing was present at C5-6 and C6-
7.  There was no spondylolisthesis.  The examiner gave 
impressions of anterior fusion at C4-5 and mild-moderate 
spondylosis at C5-6 and C6-7.

A VA examination report dated in March 2005 showed that the 
veteran's range of motion in the cervical spine was flexion 
to 45 degrees, extension to 45 degrees, right lateral flexion 
to 45 degrees, left lateral flexion to 45 degrees, right 
rotation to 80 degrees, and left rotation to 80 degrees.  
There was tenderness in the neck muscle and there was no 
ankylosis.  The examiner also stated that there was no 
"DeLuca" issue with pain, fatigue, weakness, lack of 
endurance, or incoordination.  The examiner gave a final 
diagnosis of cervical disc disease, status post anterior 
cervical diskectomy and fusion.

An April 2005 report from Dr. Solomon, the veteran's 
chiropractor, showed that the veteran's range of motion in 
the cervical spine included flexion to 30 degrees with pain, 
extension to 30 degrees with pain, right lateral flexion to 
10 degrees, left lateral flexion to 10 degrees, right 
rotation to 40 degrees with pain, and left rotation to 50 
degrees with pain.  On palpation the examiner noted that the 
veteran exhibited muscle spasm with tenderness to the touch 
in the cervical and thoracic paravertebral muscles. 

A May 2005 report from Dr. Cohn showed that the veteran had 
normal and full range of motion in the neck.

A progress note from Dr. Hope dated in May 2005 showed that 
he believed it would be reasonable for the veteran to have 
some decreased range of motion in the cervical spine after 
his cervical diskectomy and fusion

A progress note from Dr. Grant dated in May 2005 showed that 
the veteran did not have tenderness in the "upper cervical 
to sacral spine/disc spaces/ligaments."  There was positive 
"tightness/soreness" in the "upper 1/2 paraspinals."  
There was also positive "tightness/soreness" in the "lower 
1/2 paraspinals." Cervical movements were functional with 
some strain.  No radicular complaint.  The examiner gave the 
following impressions: status post C4-C5 
decompression/fusion; mild persistent right C5 paresthesias; 
and "neck-trunk-limb girdle tightness, right greater than 
left, with strain, aggravated by posture/workstation."

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  The veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection.  In such a case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The veteran argues that a higher initial evaluation is 
warranted for his cervical spine condition.  In reviewing the 
veteran's medical history, it is noted that he injured his 
neck while lifting weights in service and has suffered from 
neck pain since that time.  The post-service medical record 
shows that the veteran suffers from continued cervical spine 
pain and limitation of motion despite undergoing an anterior 
cervical diskectomy and fusion at C4-5 in January 2005.  See 
38 C.F.R. § 4.1.  

The Board initially notes that the schedular criteria by 
which the veteran's spine disability can be rated have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5290; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified as 
38 C.F.R. § 4.71a Diagnostic Codes 5235-5243.  The Board 
notes that the provisions of DC 5290 (which pertained to 
limitation of motion of the cervical spine) were not changed 
effective from September 23, 2002.  The rating schedule for 
the spine was changed effective September 26, 2003, at which 
time DC 5290 was changed to DC 5237.

Prior to September 26, 2003, the veteran's cervical 
disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5290, as 20 percent disabling.  This rating 
corresponds to limitation of motion of the cervical spine 
that is moderate.  Diagnostic Code 5290 provides a maximum 
disability rating of 30 percent for severe limitation of 
motion of the cervical spine.  

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  The Board further 
observes that normal ranges of motion for the cervical spine 
were promulgated in the most recent edition of the Code of 
Federal Regulations.  38 C.F.R. § 4.71a (Plate V) (2005).  
The normal ranges of motion for the cervical spine are as 
follows:  Flexion 45 degrees; Extension 45 degrees; Lateral 
flexion (bilaterally) 45 degrees; Rotation (bilaterally) 80 
degrees.  Id.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral or cervical strain) is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides a 20 percent 
evaluation for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
Id. Note (1).  In this case, the veteran is already receiving 
20 percent evaluations for neuropathy of the left and right 
upper extremities.

As illustrated by the medical evidence above, the veteran has 
not been diagnosed with Intervertebral Disc Syndrome and has 
not complained of any incapacitating episodes associated with 
that condition.  For that reason the Diagnostic Codes 
pertaining to that disorder are not applicable in this 
instance.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a.  Therefore, the Board will address whether the veteran 
is entitled to a higher rating under either the old or the 
new criteria.  It is noted that the effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change. VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).

An evaluation higher than 20 percent is not warranted under 
DC 5290 (as in effect prior to September 26, 2003).  Upon 
review of the medical evidence it appears that the veteran's 
most severe limitation of motion would be flexion to 30 
degrees with pain, extension to 30 degrees with pain, right 
lateral flexion to 10 degrees, left lateral flexion to 10 
degrees, right rotation to 40 degrees with pain, and left 
rotation to 50 degrees with pain, as shown in Dr. Solomon's 
April 2005 report.  This is contradicted, however, by the May 
2005 note from Dr. Cohn stating that the veteran had normal 
and full range of motion in the neck.  Assuming that Dr. 
Solomon's measurements are correct, the veteran certainly 
suffers from limitation of motion.  The Board finds, however, 
that the veteran's limitation of motion of the cervical spine 
does not constitute severe limitation of motion and therefore 
does not nearly approximate a 30 percent evaluation under 
Diagnostic Code 5290.  A rating in excess of 20 percent must 
be denied under DC 5290.

A rating in excess of 20 percent is not warranted under any 
other diagnostic code. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

An evaluation higher than 20 percent is also not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine, DC 5237 (lumbosacral and cervical strain) (as in 
effect September 26, 2003 and thereafter).  Nothing in the 
medical record shows that the veteran's cervical spine 
forward flexion is limited to 15 degrees or less or that he 
suffers from favorable ankylosis of the entire cervical 
spine.  As such, the veteran does not meet the criteria for a 
30 percent evaluation under DC 5237, which requires forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  A rating 
in excess of 20 percent must be denied under DC 5237. 

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of neck pain.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that while the evidence shows chronic pain it does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 20 percent.  In particular, the Board 
notes the lack of evidence of such findings as loss of 
strength and muscle atrophy due to neck pain.  See e.g., 
March 2005 VA examination report (where the examiner stated 
there was no "DeLuca" issue with pain, fatigue, weakness, 
lack of endurance, or incoordination).  In summary, when the 
ranges of motion in the cervical spine are considered 
together with the lack of evidence showing functional loss 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination, as shown in the most recent VA examination 
report, the Board finds that there is insufficient evidence 
of objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 20 percent.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, DC 5235; DeLuca, supra.

The Board has also considered the benefit-of-the-doubt rule; 
however, as the preponderance of the evidence as discussed 
above is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in June 
2005.  The June 2005 letter satisfied element (1) by 
informing the veteran that evidence showing his service 
connected disability had worsened was necessary to 
substantiate his claim.  It satisfied element (2) by 
informing the veteran that VA was responsible for getting 
relevant records from any Federal agency, that VA would 
provide an examination if it was deemed necessary in order to 
decide the claim, and that VA would make reasonable efforts 
to get relevant records not held by a Federal agency.  The 
June 2005 letter satisfied element (3) by informing the 
veteran and his representative that it was his responsibility 
to make sure VA received all requested records not in the 
possession of a Federal department or agency.  Since this 
letter fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  With respect to element (4), 
the Board notes that the RO's June 2005 letter specifically 
requested that the veteran send VA any evidence or 
information in his possession that he thought pertained to 
his claim.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
claims, but was not given notice of the type of evidence 
necessary to establish effective dates for the disabilities 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate notice provided to the veteran on that 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the claim 
for increase decided herein, any questions as to the 
appropriate effective dates to be assigned are rendered moot.   

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The veteran has been 
afforded VA examinations.  He has not referred to any other 
pertinent evidence that he wanted VA to obtain.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard.


ORDER

Entitlement to an increased evaluation for a disability 
involving the cervical spine in excess of 20 percent 
disabling is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


